                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    MICHAEL A. BACON,                                         MEMORANDUM DECISION AND
                                                              ORDER DENYING CERTIFICATE
                              Plaintiff,                      OF APPEALABILITY

    v.                                                        Case No. 2:19-cv-00735-DN
                                                              (Criminal No. 2:14-cr-00563-DN)
    UNITED STATES OF AMERICA,
                                                              District Judge David Nuffer
                              Defendant.


           This case is on limited remand from the Tenth Circuit Court of Appeals to consider

whether to issue a certificate of appealability. 1 “A certificate of appealability may issue . . . only

if the applicant has made a substantial showing of the denial of a constitutional right.” 2 “To

achieve this, [the applicant] must show ‘that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and . . . whether the district

court was correct in its procedural ruling.’” 3

           Mr. Bacon cannot make a substantial showing of the denial of a constitutional right. His

claims 4 are not the appropriate subject matter of a motion under 28 U.S.C. § 2255. 5 He makes no

argument demonstrating how his claims are not barred by his plea statement, in which he waived




1
    Order, United States v. Bacon, no. 19-4167 (10th Cir. Dec. 10, 2019), docket no. 11, filed Dec. 10, 2019.
2
    28 U.S.C. § 2253(c)(2).
3
 United States v. Wicken, 514 Fed. App’x 721, 723 (10th Cir. 2013) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)).
4
 Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (§ 2255
Motion”), docket no. 1, filed Oct. 3, 2019.
5
    Memorandum Decision and Order of Dismissal at 5-6, docket no. 6, filed Nov. 20, 2019.
his right to seek relief under § 2255 except on the issue of ineffective assistance of counsel. 6 And

he makes no coherent argument showing the denial of a constitutional right.

            Moreover, jurisdiction over Mr. Bacon’s § 2255 Motion was lacking because the § 2255

Motion was his second attempt to obtain relief from his sentence under § 2255, and he did not

obtain prior authorization for the filing from a panel of the Tenth Circuit Court of Appeal. 7 Mr.

Bacon also did not assert newly discovered evidence or a new rule of constitutional law, which is

required to obtain such authorization. 8

            No reasonable jurist would find the dismissal of Mr. Bacon’s § 2255 Motion for lack of

jurisdiction debatable. Therefore,

            IT IS HEREBY ORDERED that Mr. Bacon is denied a certificate of appealability.

            Signed December 12, 2019.

                                                BY THE COURT


                                                ________________________________________
                                                David Nuffer
                                                United States District Judge




6
    Id. at 6.
7
    Id. at 4-5.
8
    Id. at 6.



                                                                                                     2
